NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 28 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHARLES G. KINNEY,                              No. 16-16689

                Plaintiff-Appellant,            D.C. No. 3:16-cv-02277-MMC

 v.
                                                MEMORANDUM*
STATE BAR OF CALIFORNIA; THE
CALIFORNIA SUPREME COURT,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Maxine M. Chesney, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Charles G. Kinney appeals pro se from the district court’s judgment

dismissing his antitrust and 42 U.S.C. § 1981 action arising out of California State

Bar disciplinary proceedings. We have jurisdiction under 28 U.S.C. § 1291. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Kinney’s request for oral
argument, set forth in the opening brief, is denied.
review de novo the district court’s order granting a motion to dismiss. Coal. to

Defend Affirmative Action v. Brown, 674 F.3d 1128, 1133 (9th Cir. 2012). We

affirm.

      The district court properly dismissed Kinney’s action because his claims

against the State Bar of California and the California Supreme Court are barred by

the Eleventh Amendment. See Simmons v. Sacramento Cty. Superior Court, 318
F.3d 1156, 1161 (9th Cir. 2003) (California state courts are “arms of the state”

entitled to Eleventh Amendment immunity); Hirsh v. Justices of Supreme Court of

State of Cal., 67 F.3d 708, 715 (9th Cir. 1995) (the State Bar of California is an

arm of the state and is entitled to Eleventh Amendment immunity); see also

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984) (Eleventh

Amendment immunity applies to states and their agencies or departments

“regardless of the nature of the relief sought”).

      The district court did not abuse its discretion by denying Kinney leave to

amend the complaint because amendment would have been futile. See Cervantes

v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting

forth standard of review and explaining that dismissal without leave to amend is

proper when amendment would be futile); see also Cooper v. Ramos, 704 F.3d
772, 777-78 (9th Cir. 2012) (Rooker-Feldman doctrine bars district court from

exercising jurisdiction over a “de facto” appeal from a state court judgment).


                                           2                                   16-16689
      The district court did not abuse its discretion by declining to enter the default

of the California Supreme Court because Kinney’s claims against the California

Supreme Court lacked merit. See Aldabe v. Aldabe, 616 F.2d 1089, 1092-93 (9th

Cir. 1980) (setting forth standard of review and holding that district court did not

abuse its discretion by declining to enter default judgment “[g]iven the lack of

merit in [plaintiff’s] substantive claims”).

      The district court did not abuse its discretion by denying Kinney’s motion

for recusal because Kinney failed to establish any basis for recusal. See United

States v. Johnson, 610 F.3d 1138, 1147-48 (9th Cir. 2010) (setting forth standard

of review and discussing grounds for recusal).

      The district court did not abuse its discretion by denying Kinney’s motion to

vacate because Kinney failed to establish any grounds for such relief. See Sch.

Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.

1993) (setting forth standard of review and requirements for relief under Fed. R.

Civ. P. 59(e) and 60(b)).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           3                                   16-16689